Mahoney, P. J.,
dissents and votes to reverse in a memorandum. Mahoney, P. J. (dissenting). Since it is my view that the evidence offered by the People was insufficient as a matter of law to support a conviction of reckless endangerment in the first degree, I would reverse the conviction and dismiss the indictment.
In order to sustain its burden of proof, the prosecution was required to prove, inter alia, that defendant acted recklessly and that his conduct demonstrated a "depraved indifference to human life” (Penal Law § 120.25). The culpable mental state or recklessness is defined by Penal Law § 15.05 (3): "A person acts recklessly with respect to a result or to a circumstance described by a statute defining an offense when he is aware of and consciously disregards a substantial and unjustifiable risk that such result will occur or that such circumstance exists. The risk must be of such nature and degree that disregard thereof constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation.”
In the instant case, the action of defendant which created the risk was the firing of the rifle. It is conceded that the bullet did not strike the victim directly, but bounced off the ground and then struck her in the leg. Whether defendant’s conduct created a substantial and unjustifiable risk, thus demonstrating recklessness, depends upon the direction in which the rifle was fired vis-á-vis the positions of people present. The People offered no proof on this point. Firing a weapon in a direction such that there is no reasonable chance that anyone could be hurt would not amount to a "gross deviation from the standard of conduct that a reasonable person would observe in the situation” (Penal Law § 15.05 [3]) *874and, thus, would not support a conviction for reckless endangerment (see, People v Richardson, 97 AD2d 693). The majority’s reliance on People v Schoonmaker (103 AD2d 936) is misplaced. There, unlike here, the People offered proof that the defendant fired toward a room of a house where he could reasonably have believed a person to be present.
Even assuming that defendant’s conduct in the instant case was reckless, without any proof of the direction in which the rifle was fired, such conduct hardly rises to the level of a depraved indifference to human life. Depraved indifference to human life refers to a particularly egregious form of wantonness or lack of concern for human life that is equal in blameworthiness to intentional conduct (see, People v Register, 60 NY2d 270, 275, cert denied 446 US 953; Donnino, Practice Commentaries, McKinney’s Cons Laws of NY, Book 39, Penal Law art 125, at 491). In my view, based on all of the circumstances, defendant’s conduct, even if reckless, did not rise to the level of a depraved indifference to human life.